The Court of Appeals by order entered September 3, 1975, reversed the order of this court entered August 28, 1975 and remanded the proceeding "for review of questions of fact.” In the absence of the transcript, we are bound by the findings of fact made by the referee and confirmed by the Special Term. Accordingly, we unanimously affirm, without costs and without disbursements, the judgment of the Supreme Court, Bronx County, entered August 26, 1975, invalidating the designating petition filed by candidate Louis C. Benza. The judgment entered August 26,1975, dismissing the companion proceeding to validate the candidacy of petitioner is unanimously affirmed, without costs and without disbursements. Concur—Stevens, P. J., Markewich, Kupferman, Tilzer and Capozzoli, JJ.